               Case 2:18-cv-01635-JCC Document 87 Filed 07/10/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MICHAEL E. WITHEY and SHARON                        CASE NO. C18-1635-JCC
      MAEDA,
10
                                                          MINUTE ORDER
11                           Plaintiffs,
              v.
12
      FEDERAL BUREAU OF INVESTIGATION
13    (FBI),
14                           Defendant.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Defendant’s motion for an order extending certain
19   pretrial deadlines and the trial date (Dkt. No. 80.) Defendant asks the Court to harmonize the trial
20   date with the Court’s chambers procedures, which ordinarily sets the dispositive motion cutoff
21   90 days prior to the trial date. Judge John C. Coughenour Chambers Procedures,
22   https://www.wawd.uscourts.gov/judges/coughenour-procedures#coughenour2; (Dkt. No. 80 at
23   1–2). The Court finds good cause to move the trial date to roughly 90 days after the current
24   dispositive motions deadline. Those additional days are needed to allow for time between the
25   trial date and the Court’s rulings on any dispositive motions.
26          Defendant also asks the Court to move the deadline for filing the proposed pretrial order

     MINUTE ORDER
     C18-1635-JCC
     PAGE - 1
               Case 2:18-cv-01635-JCC Document 87 Filed 07/10/20 Page 2 of 2




 1   and trial briefs to match the new trial date. (Dkt. No. 80 at 1–2.) The Court finds good cause to

 2   move those deadlines as well. The Court sets the deadlines for filing the proposed pretrial order

 3   and trial briefs close to the trial date so that those filings accurately reflect the state of the case

 4   following the Court’s rulings on dispositive motions and the parties’ preparations for trial.

 5           For the foregoing reasons, the Court GRANTS Defendant’s motion (Dkt. No. 80) and

 6   ORDERS as follows:

 7       1. The date for the non-jury trial in this case is October 26, 2020;

 8       2. The deadline for filing the proposed pretrial order is October 16, 2020; and
 9       3. The deadline for filing trial briefs is October 22, 2020.
10           DATED this 10th day of July 2020.
11                                                              William M. McCool
                                                                Clerk of Court
12
                                                                s/Tomas Hernandez
13
                                                                Deputy Clerk
14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1635-JCC
     PAGE - 2
